t c memo united_states tax_court william c owens and sharon pigg owens petitioners v commissioner of internal revenue respondent docket no filed date gerald s haislet and michael t beuselinck for petitioners patsy a clarke and dean h wakayama for respondent memorandum findings_of_fact and opinion holmes judge william owens has spent his career lending money for a profit whether through business entities or out of his personal funds one of his personal loans to a commercial laundry wound up mangled into a total loss owens claimed a bad-debt deduction and the commissioner objected his primary argument is that owens’s private lending was not a trade_or_business but he has a load of other contentions which we’ll have to iron out here as well findings_of_fact owens lends money for a living now but after he graduated from westmount college in with a b a in literature he had hoped to pursue a career in property development after college he headed in that direction and took a job with a company that harvested trees and sold timber he spent about six months there before he took a job with a land-development company that sold campsites in the sierra but his father was in the moneylending business and it wasn’t long before he answered his family’s call to assume his own place in the firm a owens’s lending career the call came because owens’s father had lent money to a cemetery that fell behind on its payments he dispatched owens to assess the situation and it turned out that the borrower had stolen the cemetery’s trust fund it was routine for owens’s father to take over the day-to-day operations of a failed debtor to make the best of a bad deal the industry term for this is a workout owens was told to do just that so for the next years owens ran the cemetery and tried to fix its problems the owenses eventually took a loss on the loan but less of one than they might have owens soon took on a second workout and then reluctantly went to work for his father whatever reluctance he might have felt in his youth couldn’t mask his skill in the business it didn’t work out horribly in the end he and what is now his company have made billions from loans over the last years here are the entities he uses owens financial group when owens’s father ran the moneylending business it was called owens mortgage co but under owens’s reign it became owens financial group inc ofg ofg is a mortgage-broker company that arranges commercial loans owens has been the president of ofg for more than years and owns a majority interest in it ofg sits in a niche corner of that market--it offers short-term bridge financing when long-term funding is unavailable or too expensive ofg lends mostly to investors who want to buy or sometimes sell income-producing property and who need quick financing to close a deal after they close it’s possible for them to spend several months looking for a better long-term deal from a more traditional lender loan terms at ofg are typically only around months and earn an interest rate of between and percent much of ofg’s business originates from referrals--attorneys or accountants who have a client that needs to borrow money fast--but ofg also gets its fair share of cold calls the firm has a reputation for both performance and speed they can give borrowers a simple yes-or-no answer on their loan application within just a couple days and if the answer is yes ofg moves right ahead and closes the deal owens’s personal reputation is impressive too--both colleagues and competitors testified credibly that he is regarded as one of the best in the business one employee even compared owens’s likeness to that of a god--plutus perhaps ofg typically gets about ten inquiries for every one it considers and of course it does not approve every application it considers the number of inquiries applications and loans depends on the broader economy in the early 2000s when the real-estate market was strong the lending business was strong too but after the crash in ofg was practically out of business it had several projects that were under water and it didn’t have the capital to make new loans the firm survived and began to thrive again after and owens estimates that since then it’s made about loans a year this kind of bridge financing has always been a risky proposition and owens estimates that since he started working for ofg the firm has made more than dollar_figure billion in loans and had to foreclose on about dollar_figure million of them the investment fund during the years at issue loans brokered by ofg were funded by the owens mortgage investment fund investment fund the investment fund is a publicly registered limited_partnership that ofg manages as its general_partner the investment fund’s portfolio includes both loans and real_property nationwide owens’s personal lending in addition to his responsibilities at ofg and the investment fund owens also makes loans from his personal assets and he has done so since at least he explained during trial that the return on a personal loan was higher than any return that he’d see at a bank and that because his lack of experience made him uncomfortable investing in the stock market he instead invested his assets by way of loans owens credibly explained that these personal loans typically were to borrowers too risky for ofg and his willingness to make them depended less on the value of any assets they might be backed by than it did on his belief in the borrower and his business model he testified that they’re very talented people in the world doing things and they have stories tied to real_estate they’re going to transform a property or develop something or do something with a property and there’s a captivating story that goes with it funds for owens’s personal lending came from his trust his pension_plan account and sometimes from a family limited_partnership flp he managed with his two sisters he’s made loans on his mother’s behalf with money his father left in a_trust for her and he’s also made loans on behalf of other family members including his wife and aunt he is however limited to making about dollar_figure million in loans from his personal assets in a given year he estimates that since he’s made over such loans--the amount per year increasing as he accumulated more savings over the years during trial owens provided documentation showing at least loans made from through by owens personally owens trust or the flp owens does not and did not during the years at issue keep a separate office for business related to his personal lending ventures he instead conducted his personal business out of ofg ofg staff handled all correspondence documentation and legal issues arising from owens’s personal lending ofg staff also managed loan servicing throughout the duration of a loan there was a owens additionally has a personal trust owens trust that he created in he credibly testified that the money in the trust was his alone that he’d accrued over the years owens trust is a revocable_living_trust and owens is its only trustee the code defines such trusts as grantor trusts and treats their assets as owned by their settlor see secs all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure file for each loan that included the underwriting documentation legal documentation and any security agreements at the end of the day the only difference between owens’s loans and ofg’s loans is that the money goes into a different bucket owens believes that because he’s been the president of ofg since there would have been no point in having a separate office he views ofg employees as his employees b lohrey in owens began a series of loan transactions with a businessman named david lohrey lohrey was in the laundry business he’d started a laundry company in with his two older brothers called west coast linen and together they grew it to become the largest commercial laundry in the san francisco bay area they serviced all the major hotel chains--hyatt marriott and even hilton they also serviced hospitals throughout northern california but in the early ‘80s lohrey’s brothers wanted to retire and he bought their shares of the company by that point lohrey’s largest corporate customer was marriott--his company serviced several of its hotels in the bay area they had a longstanding relationship and it wasn’t long before marriott approached lohrey with a deal marriott would buy a stake in lohrey’s laundry and start a company called marriott services that would bundle laundry with other services such as housekeeping and janitorial work the business grew and became successful marriott bought lohrey’s stake though he kept a finger if not a hand in the old business by continuing to own a commercial site in gilroy the garlic capital of the world and a thriving town south of the bay area through lohrey investments llc he leased this site to marriott as a giant commercial laundry and he also worked as a consultant for the chain until about that was the year marriott sold marriott services to a french company named sodexo sodexo then downsized and decided to close the gilroy laundry before it did so however sodexo offered lohrey an option to buy back the business lohrey exercised that option and in opened lohrey enterprises d b a west coast linen he at first thought he would resell the operation or at least find someone else to lease it to while lohrey was looking for a tenant he was still stuck making payments on the property--dollar_figure month he paid out of pocket for a few months but eventually started to fall behind and then bank of america foreclosed on the property without comment on the practicality of the plan but the gilroy property had an unusual asset--a permit to use large quantities of water these valuable water rights--grandfathered since the ‘70s--were rare for the area they ran with the property but were fully transferrable upon advice from lohrey’s attorney lohrey investments filed for chapter bankruptcy as a delaying tactic during the bankruptcy lohrey’s attorney was able to negotiate a buyout at a lower price--lohrey would just have to find the money to pay off the new loan with leave of the bankruptcy court lohrey investments was also able to purchase the equipment that sodexo had left behind but much of the equipment had been taken out or gone missing after laundering had ceased it was clear lohrey needed more money to make the laundry company a success lohrey had previously been a frequent borrower at bank of america but since the expiration of the deal with marriott funding seemed too risky for the bank and it referred him to ofg owens’s loans to lohrey investments owens reviewed the gilroy property as well as lohrey investments’ newly purchased laundry equipment and determined that they were worth dollar_figure million he also determined that ofg would be able to lend lohrey investments dollar_figure million because that wouldn’t be enough to pay off the current loan with bank of america owens agreed to personally advance lohrey investments additional funds to bridge the gap owens had appraisals of lohrey investments’ the parties stipulated that a chapter bankruptcy plan was approved by the court in date and the bankruptcy closed in date see order in re lohrey invs case no bankr n d cal equipment drawn up and gathered bank of america’s appraisals of the gilroy property before he issued the advances everything checked out and in date ofg made a dollar_figure million loan to lohrey investments secured_by a first deed_of_trust on the gilroy property a month later owens made a personal loan to lohrey investments for dollar_figure million the loan was funded by owens trust and the flp and had a interest rate required monthly payments and had a maturity_date of date this loan was secured_by a second deed_of_trust on the gilroy property and unlike ofg’s loan to lohrey investments it was a participating loan it gave owens the right to participate in income over a certain threshold--something owens explained is fairly typical when a lender takes a junior position in a transaction t here’s more risk and you want a greater reward owens credibly testified that he forecasted lohrey investments would be in growth mode for at least the next two years west coast linen did begin to grow rapidly and won more contracts from the san francisco hotel industry lohrey investments soon needed more equipment and owens was happy to keep the funds flowing everything went as planned with the first several loans and lohrey investments kept up with its monthly payments but that changed when it fell behind owens’s business relationship with lohrey investments was about to get a lot more personal the operating_agreement lohrey hit a point with west coast linen where he needed cashflow to expand the business to increase profit margins and ultimately to pay off his creditors owens understood this so when lohrey investments fell behind on its payments he remained patient owens was willing to wait for payments on his personal loans especially because it meant lohrey investments would at least be making payments on the ofg loan the economy was stable and owens didn’t think he had cause for concern believing lohrey was the best solution to his own problem owens deferred to his judgment for some time until he decided to exercise his option to acquire ownership in the company in date on the advice of an attorney owens entered into an operating_agreement with lohrey himself the operating agreement--which was admitted into evidence--made owens trust a member of lohrey investments with a share of profit share of loss and of capital we find based on this agreement that it was a workout--owens did not contribute any fresh money owens was named the tax matters partner4 of lohrey investments when the tefra partnerships are subject_to special rules see secs and each one is required to designate a tax_matters_partner to handle the partnership’s administrative issues with the irs and any resulting litigation though it’s not in the record lohrey investments’ appointment of a tax_matters_partner suggests that continued agreement went into effect despite what the operating_agreement said however owens’s k-1s for the and tax years reported him as having a share of profit share of loss and capital of lohrey investments the k-1s reported net rental-real-estate losses of almost dollar_figure million for and dollar_figure million for owens deducted each of these losses against the debt basis of the dollar_figure million in loans he’d made to lohrey investments see infra p here things get confusing the commissioner argues that there was a conversion of debt to equity but we find this not to be the case there is no such provision in the operating_agreement which specifically provides that loans were not to be treated as capital contributions owens did testify that lohrey’s accountant suggested converting some debt to equity but there’s little or no evidence that he did so vestin owens’s and lohrey’s new arrangement however didn’t sate lohrey’s hunger for additional capital and later in lohrey approached owens for a dollar_figure million loan to pay off old debt and expand the laundry again but owens and ofg were tapped out that’s when owens recommended that lohrey talk to continued it was indeed a tefra partnership the complicated consequences of lohrey investments’ being a tefra partnership however do not matter here vestin mortgage inc lending funds to lohrey investments at this point though was risky business and the only way vestin would do it was if owens subordinated his own loans to vestin owens agreed but he didn’t do so lightly owens still believed in lohrey’s ability to run the laundry and thought that with vestin’s capital lohrey would be able to get the business somewhere he credibly explained that he had concerns owens felt his investment might be in a dire situation but even so there was a glimmer of hope lohrey had begun negotiating a deal with kaiser industries to take over the laundry for of their hospitals commercial laundering on this scale has low marginal costs and owens took a calculated risk to subordinate his loans to vestin so that lohrey might succeed and in turn owens would see a higher return we specifically find that even though this business strategy failed in the end it was nonetheless reasonable at the start in date vestin lent dollar_figure million to lohrey investments secured_by the gilroy property and the equipment within it lohrey investments used part of the vestin loan to fully repay ofg but not owens’s personal loan in anticipation of a deal with kaiser lohrey investments also used vestin’s money to buy more equipment to handle more laundry the business started to grow west coast linen then won other contracts and bought even more equipment cashflow grew but not as quickly as lohrey had projected west coast linen folds lohrey did win the kaiser contract but in hindsight owens believed that lohrey had underbid the contract and that it was costing west coast linen more to process the laundry than the contract was bringing in the end was near owens believed lohrey ignored professional advice to cut off the hotel business and get things under control when the problem came to light lohrey investments became delinquent on the vestin loan in date vestin recorded a notice of default to protect its security_interest in the gilroy property lohrey was still not convinced that the contract_price was the problem he focused instead on kaiser’s taking days to pay its invoices and tried to work out a deal for immediate debit that he thought would increase his cashflow it didn’t work even though lohrey investments was processing about tons of laundry a day there’s no making up on volume when one loses money on every sale and the business couldn’t make the dollar_figure bi-weekly payroll for its employees there was a great deal of optimism regarding the kaiser contract so owens also made more loans to lohrey investments see infra p it was date the start of the great recession and lohrey was out of options owens had made many personal loans to lohrey investments all memorialized in promissory notes we summarize them here loan no 50950b 50950d total date amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure three bankruptcies a west coast linen west coast linen filed for chapter bankruptcy that month it was meant only as a delay tactic until lohrey could get an automatic-debit system in place but it ended in disaster after meeting with the acting chapter trustee lohrey woke in the early morning hours to find that west coast linen had new locks lohrey solemnly described his memory of that morning the trustee had padlocked the gate to west coast linen around midnight by about or a m that morning lohrey’s phone started ringing off the hook--hotels hospitals employees--no one could get in the building and no one knew what was going on this was devastating hospitals and hotels typically have only three to four sets of linens--one on the bed one on the shelves and at least one being washed and both industries rely on their laundry services lohrey said that as a result of the padlock you now have thousands and thousands of sick people in hospitals literally laying on mattresses with no sheets no gowns no operating literally overnight you had big_number people with no towels no sheets and no surgeries this was the end of west coast linen in late date its chapter bankruptcy was converted to a chapter bankruptcy and when it was the company--though it couldn’t operate--still listed dollar_figure in assets and only a trustee is a neutral third party brought in to make decisions the court appoints a trustee in a bankruptcy case either for cause including fraud dishonesty or gross mismanagement of the affairs of the debtor by current management or simply because the appointment is in the interests of the creditors or other relevant parties u s c sec a dollar_figure in liabilities in date the owens trust and vestin each began an adversary proceeding in bankruptcy court to determine the nature and extent of their respective interests in machinery equipment and fixtures neither recovered anything by the time the bankruptcy case closed in date b lohrey investments as we noted above vestin recorded a notice of default on the gilroy property in date owens as trustee of owens trust and member of the flp filed a notice of default for a portion of his loan by october he filed another as trustee of owens trust a week later vestin then filed a notice of trustee sale on the gilroy property the amount owed to vestin at the time was almost dollar_figure million the gilroy property was lohrey investments’ major asset and by date it followed west coast linen into bankruptcy according to the filing lohrey investments had liabilities of dollar_figure million and assets of dollar_figure million an operating report filed in march of that year revised these numbers--it showed assets worth dollar_figure million and liabilities of dollar_figure million that still meant insolvency and maybe owens had some hope of some recovery--the parties stipulated that he filed proofs of claim as the trustee of owens trust and as a member of the flp things got even worse however and lohrey investments’ bankruptcy like west coast linen’s soon converted from a chapter reorganization to a chapter liquidation in the end the gilroy property water rights and laundry equipment were sold for only dollar_figure million--the proceeds of which were distributed pursuant to a settlement between the secured creditors this bankruptcy closed in date and owens recovered nothing c david lohrey for lohrey the end of the story came early in he had signed personal guaranties on all his loans and he and his wife were forced into filing for bankruptcy themselves their assets totaled dollar_figure million but their liabilities exceeded dollar_figure million this bankruptcy proceeding also became a liquidation and led to their discharge a few months later lohrey--with a mispriced contract and a business hungry for capital at the worst possible time--became an example that not a proof_of_claim is a written_statement setting forth a creditor’s claim fed r bankr p a a correctly executed and filed proof_of_claim in the bankruptcy court is taken to be prima facie evidence of both the validity and amount of the claim id para f filing a proof a claim gives a debtor the right to participate in any distributions from the bankruptcy_estate u s c sec_502 a all entrepreneurial risks pay off even with years of hard work owens recovered nothing from this bankruptcy either he didn’t recover a penny c the returns we return to owens--despite having some interest in these three related bankruptcy cases he recovered not a cent through them but they did at least generate a deduction he turned to a cpa to prepare his returns for the and tax years the same cpa also prepared amended returns for his and tax years this cpa advised owens that his loss on the loan with lohrey investments entitled him to a bad-debt deduction under sec_166 owens took this advice and claimed a dollar_figure million bad-debt loss expense on his tax_return on the advice of his cpa he also claimed an nol carryforward for the and tax years and amended his and tax years to claim a carryback for those years owens also claimed a multitude of schedule c deductions related to his personal lending business for the and tax years the commissioner determined to deny the bad-debt deduction and associated carrybacks and carryforwards in a single notice_of_deficiency he also denied owens the schedule c deductions that he claimed the total of the deficiencies is more than dollar_figure million owens was a california resident when he timely filed a petition we tried the case in san francisco we have three issues opinion was owens’s lending from his personal funds a trade_or_business did the loans he made to lohrey investments company constitute bona_fide debt and did that debt become worthless in owens argues that he has been in the business of making personal loans on a continual and regular basis for years he also argues that the loans he made to lohrey investments created bona_fide debts and that those debts then became wholly worthless in when west coast linen filed for bankruptcy after the trustee padlocked the building in gilroy the commissioner doesn’t think that owens’s lending activity amounted to a trade_or_business and even if it did the lohrey loans were more equity than debt even if they were debts they didn’t become worthless in the tax_year these arguments all mirror sec_166 that section allows a deduction for a bona_fide debt that becomes worthless within a taxable_year sec_166 sec_1_166-1 income_tax regs it requires that the debt be created or acquired in connection with the taxpayer’s trade_or_business a bona_fide debt existed between the taxpayer and his debtor and the debt became worthless in the year the bad_debt deduction was claimed id 95_tc_257 66_tc_652 aff’d 601_f2d_734 5th cir we will discuss each requirement in turn i trade_or_business for owens’s moneylending activity to be considered a trade_or_business he must have been involved in the activity with continuity and regularity--with the primary purpose of earning income or making a profit see 480_us_23 scallen v commissioner tcmemo_2002_ wl at this is a question of fact of course but one whose recurrence in a great many cases has triggered the natural prongification reflex of judges trying to fit the case before them into a larger matrix of precedent we’ve developed a non-exhaustive list of facts and circumstances to consider in deciding whether a taxpayer is in the business of lending money the total number of loans made the time period over which the loans were made the adequacy and nature of the taxpayer’s records whether the loan activities were kept separate and apart from the taxpayer’s other activities whether the taxpayer sought out the lending business the amount of time and effort expended in the lending activity and the relationship between the taxpayer and his debtors cooper v commissioner tcmemo_2015_191 scallen v commissioner wl at the commissioner first argues that even if owens made enough loans over the years his source of funds was the flp and not himself personally we find that owens’s personal lending activities were continuous and regular by themselves it is clear from the record that from through owens personally alone or acting as trustee of owens trust made at least loans including the lohrey loans to a multitude of borrowers easily exceeding the commissioner asserted in his brief that of loans made between and on record only listed owens as the lender he implied that the remaining loans listed the flp but a number of the loans were made from owens’s personal trust dollar_figure million these figures are more than sufficient when compared to the benchmark we’ve set in other cases compare serot v commissioner tcmemo_1994_532 loans over years totaling approximately dollar_figure million shows business aff’d 74_f3d_1227 3d cir ruppel v commissioner tcmemo_1987_248 53_tcm_829 loans over years totaling just under dollar_figure million shows business and jessup v commissioner tcmemo_1977_289 loans over years ranging from dollar_figure to dollar_figure million each year shows business with cooper v commissioner tcmemo_2015_191 loans over years not a business from through 2008--the most crucial years in this case--owens made approximately loans totaling over dollar_figure million including dollar_figure million in lohrey loans this period was not unusual--money had been owens’s stock_in_trade since the first days of his career and lending had long since become his vocation we are convinced that over the years he had fallen into the understandable and prudent habit of lending money raised from the public through ofg to more secured and better risks the riskier-but-still-promising loans he took on for himself the commissioner reasonably points out that owens did not personally maintain records regarding the loans he made--staff at ofg did that for him ofg treated documentation related to owens’s lending the same as it did its own it kept a file for each loan that included the underwriting documentation legal documentation and any security agreements ofg kept additional documentation when a borrower was in default including correspondence notices and forbearance agreements ofg also kept records of existing loans reflecting the balances summary of payments and due dates should any of this count against owens we don’t think so remember that the question we’re asking is whether his personal lending was a trade_or_business the answer to this question is more probably yes the more his personal-lending activity looks like the activity of a traditional lender--in contrast say to the activity of someone who writes a personal check to his brother-in-law and then bugs him about repaying it every so often that owens kept good records of his loans in exactly the same way ofg kept records on its loans very much suggests that owens was treating his personal lending as a continual and regular activity we’ve addressed this issue before for example in jessup we concluded that the taxpayer was in the trade_or_business of lending money despite his decision not to maintain a separate office taking things a step further in ruppel the taxpayer did not maintain a separate office and instead used employees at his existing business to service the personal loans he made we found that for the taxpayer to maintain a separate office under these circumstances could be perceived as a needless expense which a prudent businessman would not incur ruppel v commissioner t c m cch pincite that reasoning still makes sense to u sec_30 years later ofg was the owens family company and owens’s use of ofg’s office space and employees for the service of his personal loans-- especially given that ofg was a lending company and employees there already knew the business--is entirely consistent with his being in the trade_or_business of lending money the commissioner next asserts that owens failed to prove how much time he spent making personal loans owens testified that he generally spent an average of hours at work each week and did not distinguish the time he spent on lending from his personal funds from the time he spent on lending from ofg’s funds we recognize this as an officially approved factor-to-be-considered but also find that the toilsome drudgery of measuring out one’s days in six-minute increments is rarely found among our more entrepreneurial countrymen--they are more inclined to focus on getting the chore in front of them done as efficiently as possible than on keeping detailed time sheets and on the facts of this case we find as we have in similar cases that owens had no need to bill specific hours on his personal lending while managing ofg see jessup v commissioner tcmemo_1977_289 just look at the number of loans owens made and how much money he tied up in them--unless motivated by some hidden whimsy or charitable purpose he spent a sufficient amount of time on them the commissioner argues and we do not disagree that owens did not advertise his availability to make personal loans but we also find that he didn’t need to any more than the taxpayers in serot ruppel and jessup he had a reputation in the community as a lender and was very well respected it was clear from the credible testimony of his competition and colleagues that it was his personal reputation that brought borrowers to both ofg and him personally it wasn’t unusual for borrowers to call ofg and ask for owens directly we believe the testimony that the professional relationships9 owens developed with his borrowers also made it possible for him to continue lending to them the commissioner would disagree that owens maintained purely professional relationships with his borrowers because some of those borrowers were businesses that he had an interest in this includes lohrey investments it appears from the record though that out of the personal loans mentioned in the record owens had a personal_interest in borrowers but lent money to at least others he wasn’t just lending to businesses in which he had an interest cf 66_tc_652 n aff’d 601_f2d_734 5th cir the commissioner’s final argument focuses on owens’s relationship with lohrey he claims that a reasonable businessman in the lending business would not subordinate his loans to a third-party lender especially when the borrower is underwater but we’ve already found that given his options owens did act reasonably we’re being consistent here in ruppel the taxpayer continued to lend money to a borrower over time because he saw it as the only way to fully recoup his investment it’s easy in hindsight to argue that a lender who kept lending more money to a borrower who ultimately failed was unreasonable but we try to look at things as the lender saw them at the time and here we find that owens’s advancing more and more money to a growing and capital-intensive business was reasonable under the circumstances it turned out to be a bad business decision but it was a business decision and not charity or lunacy or something else we find that owens lent from his personal funds continuously and regularly and did so with the purpose of making a profit he was therefore in the trade_or_business of lending money during the years at issue ii bona_fide debt that owens was in the moneylending business is not by itself enough to make his failed loans to lohrey deductible he must also show that they were bona_fide debt a bona_fide debt is one that arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money 91_tc_575 sec_1_166-1 income_tax regs whether a purported loan is a bona_fide debt is determined by the facts and circumstances of each case a r lantz co v united st424_f2d_1330 9th cir 74_tc_476 this is an even more hyperprongified inquiry than whether an activity is a trade_or_business and it can be even harder to figure out because the line between debt deductible as an ordinary_loss and equity deductible as a capital_loss and even then subject_to restrictions see sec_165 sec_1211 and sec_1212 is clearly blurry the ninth circuit10 has identified factors to consider in a debt-equity analysis but strongly cautions us not to overemphasize any one of them a r lantz co f 2d pincite we consider the names given to the certificates evidencing the indebtedness the presence or absence of a maturity_date the source of the payments the right to enforce the payment of principal and interest participation and management this case is appealable in the ninth circuit under sec_7482 a status equal to or inferior to that of regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stock holder payment of interest only out of dividend money and the ability of the corporation to obtain loans from outside lending institutions id quoting 279_f2d_123 9th cir we will discuss each of these factors in turn but we emphasize again that any one factor in this kind of multifactor test is useful only to the extent it enlightens us on an ultimate question of fact in this case whether some or all of the advances that owens made to lohrey investments were debt or equity a names each of owens’s purported loans to lohrey investments--both before and after the operating_agreement between the parties--was evidenced by promissory notes this shows a general intent between owens and lohrey to form a genuine debt see 827_f2d_1409 9th cir bishop v commissioner tcmemo_2013_98 at pepsico puerto rico inc v commissioner tcmemo_2012_269 at this factor will weigh in favor of owens b maturity_date the presence of a fixed maturity_date indicates a fixed obligation to repay a characteristic of debt obligation 464_f2d_394 5th cir see also pepsico puerto rico inc v commissioner tcmemo_2012_269 at and t he absence of a fixed maturity_date indicates that repayment is tied to the fortunes of the business hardman f 2d pincite the parties do not dispute that each promissory note included a maturity_date the commissioner argues however that this factor should still weigh against owens because the dates were not enforced but owens credibly testified that he wanted to work with lohrey and allow him time to improve his financial situation in bishop v commissioner tcmemo_2013_98 at we had a similar situation the taxpayer did not exercise the acceleration clause under the note when the debtor stopped making payments because he thought that by giving the debtor a chance to recover from the real-estate crisis the debtor would be able to resume payments we found this explanation reasonable then and we find it reasonable now this factor will weigh in favor of owens c source of payments if the source of repayment is dependent on earnings it is indicative of equity hardman f 2d pincite am offshore inc v commissioner 97_tc_579 provost v commissioner tcmemo_2000_177 wl the commissioner argues that because lohrey investments would be able to repay its debt to owens only if lohrey was able to improve west coast linen’s financial status repayment was dependent on earnings but this isn’t how we use this factor if it were there could only be investments in and no lending to distressed borrowers this just isn’t the rule we recognize that there are types of debt that look very similar to equity and types of equity that look very similar to debt but owens was not close to this line here his advance of money to lohrey investments did have the goal of enabling that business to become profitable enough to repay its lenders but the repayment of those advances was not legally contingent on success see flint indus inc v commissioner tcmemo_2001_ wl at when circumstances make it impossible to estimate when an advance will be repaid because repayment is contingent upon future profits or repayment is subject_to a condition_precedent or where a condition may terminate or suspend the obligation to repay an equity_investment is indicated quoting affiliated research inc v united_states ct_cl as a practical matter owens’s ability to be repaid would be harmed if lohrey investments and west coast linen failed but as a legal matter owens’s advances were secured_by a deed_of_trust on the gilroy property and lohrey investments was obliged to pay back the advances plus interest this may be distressed_debt but it is debt nonetheless d right to enforcement an enforceable and definite obligation to repay an advance indicates the existence of a bona_fide debt hardman f 2d pincite estate of mixon f 2d pincite the commissioner does not dispute that owens had a definite right not contingent on lohrey investments’ success to enforce payment on his promissory notes this factor weighs in owens’s favor e participation in management when a taxpayer receives a right to participate in management or some increase in ownership_interest in exchange for an advance that participation tends to demonstrate that the advance was an equity investment--not a bona_fide debt hardman f 2d pincite am offshore inc v commissioner t c pincite provost v commissioner tcmemo_2000_177 here the commissioner points to the interest owens received in lohrey investments under the operating_agreement he argues that owens received an interest in lohrey investments and seems to argue that since the loans owens made before he received his interest were unpaid they must be equity and as for subsequent advances--those must be equity investments as well owens said it was his understanding that the operating_agreement gave him an option to convert his loans or a portion of them into equity but we don’t see that in the agreement which instead provides that owens’s loans will not be treated as capital contributions to the company in flint indus we considered a similar situation there the taxpayer-- which previously only oversaw its debtor’s business operations--assumed a more direct role after it learned its debtor was in financial straits we found the taxpayer’s increased participation necessary to prevent the company’s financial collapse like the taxpayer’s increased participation in flint indus owens’s possible ownership stake in lohrey investments was part of his efforts to make lohrey investments successful we specifically do not find that owens received an ownership_interest in lohrey investments in exchange for his previous advances by that point it had been a year since owens advanced any money to lohrey investments after he acquired his interest he didn’t advance further funds until 2007--two years later and the operating_agreement does not indicate that owens made a contribution at the time or note previous loans other cases show a more direct correlation for example in provost the taxpayer demanded he have input on a project to ensure its success in direct exchange for an advance consequently this factor is neutral f status equal or inferior to other creditors it is commonplace practice that equity participants take subordinate positions to creditors regarding rights to payments upon liquidation hardman f 2d pincite see also estate of mixon f 2d pincite am offshore inc v commissioner t c pincite taking a subordinate position to other creditors indicates an equity_investment see pepsico puerto rico inc v commissioner tcmemo_2012_269 cma consol inc v commissioner tcmemo_2005_ owens unequivocally subordinated his advances to vestin but he did so only in an effort to recover his initial advances while this factor does favor the commissioner it is not determinative see pepsico puerto rico inc v commissioner tcmemo_2012_269 see also 204_f3d_1228 9th cir aff’g tcmemo_1998_121 without additional financing from vestin owens would not have seen a return we’ve already found that given this particular set of circumstances it was not unreasonable for owens in the course of his lending trade to do so g the parties’ intent t he inquiry of a court in resolving the debt-equity issue is primarily directed at ascertaining the intent of the parties a r lantz co f 2d pincite however we must make a distinction between objective and subjective expressions of intent id objectively speaking the transactions between owens and lohrey investments look like loans the language of the promissory notes contain typical loan language and give owens typical creditor’s rights the advances were documented by owens’s team as loans and they were serviced as loans lohrey credibly testified that he recorded owens’s advances as loans in his own books_and_records and signed under penalty of perjury a summary of schedules as part of lohrey investments’ chapter bankruptcy identifying the advances as debtsdollar_figure we find credible both owens’s and lohrey’s testimony on this issue lohrey testified that he wanted a lender for lohrey investments owens treated lohrey like a potential debtor from their first meeting he reviewed lohrey’s laundry business and had appraisals drawn up for the gilroy property and business equipment the commissioner argues that owens didn’t act like a regular lender owens did get a k-1 from lohrey investments and he reported but did not claim a loss in relation to it on hi sec_2010 tax_return when he later helped lohrey investments find additional funding but we see nothing necessarily investor-like and not creditor-like here lohrey investments had become distressed distressed debtors need more capital or some other refinancing help to survive and it’s often in the creditor’s interest to help find a solution lest his existing debt become even more distressed h thin or adequate capitalization there is caselaw that says advances to meet the daily needs of a corporation are indicative of bona_fide indebtedness see eg shedd v commissioner tcmemo_2000_292 but this might be an especially loosey-goosey factor in an era where startups routinely use equity_capital to pay operating_expenses but more cases say that thin_capitalization is a strong indication of equity only if the debt to equity ratio was initially high the parties realized that it would likely go higher and substantial portions of these funds were used for the purchase of capital assets and for meeting expenses needed to commence operations am offshore inc v commissioner t c pincite when owens made his first loans to lohrey investments they were adequately secured subsequent loans might not have been but those were meant to protect owens’s initial advances and we don’t find they thereby became an equity_investment we also find based on credible testimony that neither owens nor lohrey had any reason to believe lohrey investments would eventually take on so much additional debt both owens and lohrey gave credible testimony regarding their optimism about the market-- and the great recession caught many off guard we do acknowledge that it is not clear from the record what lohrey investments used owens’s initial advances for we know that at least part of owens’s initial advance was used to pay off another loan but lohrey did use subsequent advances to hire additional employees and purchase additional equipment and vehicles to meet the requirements of the highly anticipated kaiser contract i identity of interest advances in proportion to the stockholder’s capital interest will lead to a finding that the advance was an equity_investment hardman f 2d pincite am offshore inc v commissioner t c pincite we do not have sufficient evidence in the record to make a finding on this point neither party argued on brief that there was evidence in the record that directly supports or negates this factor so we treat it as neutral see eg provost v commissioner wl at j payment of interest out of dividend money similarly to factor of this analysis we look to the source of the payments we focus though on how the parties treated interest see am offshore inc v commissioner t c pincite the failure to insist on interest payments indicates that the payors are not expecting substantial interest_income but are more interested in the future earnings which points to equity id lohrey investments kept up with its payments until owens allowed it to lapse and then even continued to make additional advances but we’ve already found his actions reasonable given the circumstances and thus we will view this factor as neutral k the ability of the corporation to obtain loans from outside lending institutions if a corporation is able to borrow funds from an outside source at the time of the advance the transaction looks more like a bona_fide debt hardman f 2d pincite am offshore inc v commissioner t c pincite the commissioner mistakenly hinges his argument on owens’s subordination to vestin arguing again that this is not how a reasonable creditor behaves what this factor requires us to look at however is whether at the time owens made advances to lohrey investments lohrey investments could have obtained financing from a different source on the same terms see eg provost v commissioner tcmemo_2000_ when lohrey initially approached ofg it was because other lenders considered financing lohrey investments too risky yet ofg--certainly a legitimate lender--did provide financing owens provided more later lohrey investments was able to obtain still more debt financing from other sources there was vestin for one as well as lenders like podium wells fargo bank and tri-state these facts bolster a finding that the advances were bona_fide debt after looking at all these factors we find that owens’s advances to lohrey investments created bona_fide debts owens has only one more hurdle to clear iii worthless_debt we’ve found that owens was in the trade_or_business of lending money during the years at issue and we’ve found that his advances to lohrey investments were bona_fide debts owens may therefore deduct these as worthless_debt but for what year owens says the commissioner disagrees this is also a question of fact 326_us_287 am offshore inc v commissioner t c pincite when a debt is worthless should be determined objectively it is obvious that there is no precise test for determining worth- lessness within the taxable_year and neither the statutory enactment its regulations nor the decisions attempt such an all-inclusive definition furthermore it is often impossible to select a single factor or identifiable_event which clearly establishes the time at which a debt becomes worthless and thus deductible am offshore inc t c pincite quoting minneapolis st paul r r co v united_states ct_cl we are to consider all relevant evidence sec_1_166-2 income_tax regs a taxpayer must show identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery 109_tc_400 the commissioner contends that there is only one good identifiable_event here--lohrey investments’ bankruptcy filing in dollar_figure while bankruptcy is certainly an indication that a debt is worthless the absence of a bankruptcy filing does not mean a debt isn’t worthless we have identified a multitude of objective criteria that indicate a debt is worthless a decline in the debtor’s business a decline in the value of the debtor’s assets overall business climate serious financial hardship suffered by the debtor bankruptcy is an indication of at least part of an unsecured debt sec_1_166-2 income_tax regs depending on the circumstances a debt can become worthless before settlement id subpara the commissioner does not seem to dispute that owens’s debt at least became worthless in but that issue is not before us here the debtor’s earning capacity events of default insolvency of the debtor the debtor’s refusal to pay actions taken by the creditor to pursue collection and subsequent dealings between the creditor and debtor am offshore inc v commissioner t c pincite see also cooper v commissioner at lohrey’s laundry business had been struggling for many years despite promising opportunities once west coast linen filed for bankruptcy and lohrey was hung out to dry by the trustee owens knew lohrey was doomed the padlock on the door meant lohrey was going to lose his primary client and his reputation with little hope for a comeback lohrey even told owens that lohrey investments was going to file for bankruptcy in we find that this showed lohrey investments was not going to be able to repay its debt and in a battle over collateral owens was going to lose to vestin the commissioner asserts that lohrey still believed in that lohrey investments’ equipment and property were worth more than its liabilities and that without proof that lohrey’s subjective belief was not true owens’s belief that he would not recover anything on his loan to lohrey investments has no weight we can think of no reason why we would give lohrey’s subjective belief at the time more merit than the facts and circumstances surrounding owens’s belief that the value of the property was very small relative to the debt in fact we can take into consideration subsequent events to prove the reasonableness of this belief am offshore inc v commissioner t c pincite and owens indeed did not recover in the bankruptcies lohrey investments’ liabilities towered over what the gilroy property water rights and equipment sold for owens recovered nothing finally the commissioner argues that because owens filed a proof_of_claim he must have expected at least some recovery while a proof_of_claim may indicate that a taxpayer had some hope for recovery we are reluctant to determine the outcome of this case based on owens’s steps to secure his place in the order of distribution no single factor is conclusive as there are no absolutes in this area am offshore inc v commissioner t c pincite looking to all the facts and circumstances we find that lohrey investments’ debt to owens became worthless in iv conclusion because owens was involved in the trade of business of lending money during the years at issue and his advances to lohrey investments during the years constitute bona_fide debt that became worthless in he is entitled to the claimed bad-debt deduction the commissioner had additionally asserted sec_6662 penalties for the and tax years but we’ve found for owens and thus this issue is moot decision will be entered under rule
